Mr.,Joe L. Cox               ~.OpiriionNo. WW-246
District'Attorney           ,.
Plainview,Texas :'            .Ae:' ,Whethe,r
                                            a,~member~
                                                     of the ',
                                 ". Board ~ofTrustees'of
                                    the Plainview Independent
                                    School District would be
                                    qualified to serve as a
                                    Director of the Canadian
                                    River Municipal Water
                                    Authority and related
Dear Mr. Cox:                       question.
          Your letter, dated August 12th, requests an
opinion of this office on the following two questions:
          1. May a member of the Board of Trustees of the
Plainview IndependentSchool District also serve as,a
Director of the Canadian River Municipal Water Authority?
          2.  May a member of the Board of Directors of
Texas TechnologicalCollege also serve as a Director of
the Canadian River Municipal Water ~Authority?
          Section 40 of.Artlcle XVI of the'Constitutionof
Texas provides, In part, as follows:
          "No person shall hold or exercise, at the.
     same time, more tQan one Civ~ilOffice of
     emolument, . ; .
                                                  /.
          Each of ,thethree off5.cesInvolved herein ;are
clearly "Civil Offices" within the,meaning of the foregoing
constitutionalprovision. Attorhey General's Opinion No.
G-490 (1939); Thomas, et al v. Abernathy County Line Indepen- .
dent School District, et al,~27-E.           4 T         323
Attorney General's Opinion NO. O-5157 (19433 . "1~'r2~ins      ,
for us to consider whether same are "Civil Offices of
emolument".
          The term "emolument"means a pecuniary profit,
gain or advantagd. Irwin v. State; 177 S.W. 970; 34 Tex.
Jur. 349.
Mr. Joe L. Cox, Page 2 (W-246)..


          Section 5(b) of Senate Bill No. 126. Acts of the
53x-dLegislature,Regular Session, 1953, chapter 243, p. 616,
provides that members of the Board of Directors of the
Canadian River Municipal Water Authority shall each receive
a fee of $20.00 for attendin each meeting of the'Board,
provided that not more than 840.00 shall be paid to.any
director for meetings held in 'anycalendar month. On the
other hand, neither salary, per diem nor other pecuniary
profit, gain or advantage is provided by law for members
of the Board of Directors of Texas TechnologicalCollege
nor for members of the Board of Trustees of the Plainview         \
IndependentSchool District.                     .,

          In view of the foregoing we conclude:
          1. A member of the Board of Directors of the
Canadian River Municipal Water Authority holds a Clvll Office
of emolument within the meaning of Section 40 of Article,XVI
of the Constitutionof Texas, and hence, at the same time may
not hold another "Civil Office of emolument".
          2.  A member of the Board of Directors of Texas
TechnologicalCollege, as well as a member of the Board of
Trustees of the Plainview IndependentSchool District, while
holding "Civil Offices!'do not hold "Civil Offices of
emolument" as the latter term Is hereinabove defined within :
the meaning of the Constitution'.
          3.  Since a member of the Board of Directors of
Texas TechnologicalCollege and a member of the Board,of
Trustees of the Plainview Independent,School District, each
serving at the same'time as a member of the Board of
Directors of the Canadian River Municipal Water Authority,
would not be holding more than one "Civil Office of emolument",
such dual office holding would not be prohibited by Section
40 of Article XVI of the Constitutionof Texas.        ,,
         ,Inaddition,~wethink there is no common l.aw
lncompatibllltyinvolved between the 'dutiesof the respective ;
offices.

                            SUMMARY
                                                       ..
          A member of the Board of Trustees of
          the Plainview Independent’School Dlstr.ict
          and a member oftheBoard of Directors of
.
    -   -




    Mr. Joe L. Cox, Page 3 (W-246).



                Texas TechnologicalCollege may each,
                at the same time, serve as a member of
                the Board of Directors of the Canadian
                River Municipal Water Authority.
                                      Very truly yours,
                                      WILL WILSON
                                      Attorney General of Texas


                                      BY
                                           Assistant
    LP:pf:jl
" APPROVED:
    OPINION COMMITTEE:
    H. Grady Chandler, Chairman

    Mary.Kate Wall
    Roger Dally
    Wm. R. Hemphill
    REVIEWED FOR THE ATTORNEY GENERAL
    BY:
            Geo. P. Blackburn